IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               April 11, 2008
                                No. 07-30308
                                                          Charles R. Fulbruge III
                                                                  Clerk
OFFSHORE MARINE CONTRACTORS, INC.

                                         Plaintiff-Appellee

v.

LABORDE MARINE CREWBOATS, LLC, and
HORIZON OFFSHORE CONTRACTORS, INC.

                                         Defendants-Appellants


                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:04-cv-1088


Before GARWOOD, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
     Horizon Offshore Contractors, Inc. (“Horizon”) chartered a liftboat from
Offshore Marine Contractors, Inc. (“OMC”) for use on a pipeline construction
project; Laborde Marine Crewboats, LLC (“Laborde”) brokered the charter. After
Horizon refused to pay OMC’s invoices in full, OMC sued Horizon and Laborde,
asserting breach of contract and other claims. Laborde filed a cross-claim
against Horizon and a counterclaim against OMC for unpaid brokerage fees.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30308

Among other defenses, Horizon pleaded that OMC’s claims were barred by an
oral settlement agreement.
      Following a bench trial, the district court entered judgment against
Horizon in favor of OMC and against OMC in favor of Laborde. We review the
district court’s factual findings for clear error. Anderson v. City of Bessemer City,
470 U.S. 564, 573-74 (1985). Notwithstanding Horizon’s arguments to the
contrary, we hold that the district court did not clearly err in deciding, after
considering conflicting evidence, that Horizon and OMC never reached an oral
settlement agreement resolving OMC’s claims. Nor did the district court clearly
err in refusing to deduct certain damage repair charges from Horizon’s liability.
We therefore affirm the district court’s judgment against Horizon.
      As Laborde argues on appeal without opposition, however, the district
court should have awarded Laborde prejudgment interest. Under maritime law,
“[a] trial court has the discretion to deny prejudgment interest only where
peculiar circumstances would make such an award inequitable.” Reeled Tubing,
Inc. v. M/V CHAD G, 794 F.2d 1026, 1028 (5th Cir. 1986).                   No such
circumstances exist in this case. Accordingly, we reverse and remand for
modification of the judgment in favor of Laborde to include prejudgment interest
at a rate to be determined by the district court. See United States v. Cent. Gulf
Lines, Inc., 974 F.2d 621, 630 (5th Cir. 1992) (“Setting the rate of interest on a
judgment is within the broad discretion of the district court.” (internal quotation
marks and citation omitted)).
      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                                         2